DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-10 are drawn to a memory controller comprising a request checker configured to identify memory devices corresponding to requests received from a host among the plurality of memory devices, and generate device information on the identified memory devices to perform operations corresponding to the requests; a dummy manager configured to output a request for controlling a dummy pulse to be applied to channels of selected memory devices according to the device information among the plurality of channels; and a dummy pulse generator configured to sequentially apply the dummy pulse to the channels coupled to the selected memory devices based on the request for controlling the dummy pulse, classified in G06F3/0659.
Group II: Claims 11-18 are drawn to the memory controller comprising a data transmitter configured to transmit data through channels corresponding to requests received from a host among the plurality of channels; and a toggle transmitter configured to generate a dummy toggle in one or more channels other than the channels in which the data is transferred, wherein the dummy toggle is a pulse of a certain magnitude that is applied to memory devices coupled to the channels corresponding to the requests, classified in G11C 7/222;
Group III: Claims 19-20 are drawn to a method comprising steps of selecting, based on requests, two or more of the memory devices; by sequentially adjusting, by sequentially applying a dummy pulse of a set duration to the selected memory devices, total current supplied to the selected memory devices to reach a peak when the selected memory devices start performing respectively requested operations at the same time, classified in G06F 3/0604 .

2.	The inventions are independent or distinct, each from the other because:
Inventions from groups I, II, and III above are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of group II (clock/toggle transmitter circuit) has separate utility such as [a clock toggling circuit for toggling sequential clock pulseswhich could be used in any other conventional memory circuits without dummy pulse usage as recited for group I invention. Additionally, subcombination of group III has another separate utility such as adjusting a pulse current to control the total current or peak current magnitude, which is not necessarily recited in group I invention either.  See MPEP § 806.05(d).


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Three extra/separate searches are required for these 3 distinct inventions above, which would create additional time/efforts in examination for this instant application and/or extra burden for the examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIET Q NGUYEN/Primary Examiner, Art Unit 2827